Citation Nr: 1524483	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right ankle sprain and, if so, whether service connection is warranted.

3.  Entitlement to service connection for left ankle sprain and/or fracture.

4.  Entitlement to service connection for low back pain, claimed as lumbar spine arthritis.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral sensorineural hearing loss (SNHL).

7.  Entitlement to service connection for diverticulitis.

8.  Entitlement to an initial rating in excess of 10 percent for diffuse nonerosive gastritis (gastritis).


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 1980, and February 1991 to March 1991.  He had additional service in the United States Marine Corps Reserve between 1971 and 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated April 2010 by the Regional Office (RO) in Waco, Texas.  In April 2014, the RO in Louisville granted an increased rating of 10 percent for symptoms of gastritis.  The Veteran has not indicated he is satisfied with the decision, and so the issue remains on appeal.

The Veteran has asserted that his personal documents supporting his claims are unavailable due to loss as a result of Hurricane Katrina.  As a general matter, when service treatment records (STRs) are lost or missing, the VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  In this case, however, there is no indication that any of the Veteran's official service records are missing nor has the Veteran alleged as such.  Therefore, unless otherwise indicated, the Board assumes that all STRs have been obtained and are associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to ensure a complete review of the evidence.  

The issues of entitlement to service connection for hypertension and service connection for diverticulitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2002 rating decision denied service connection for hypertension and service connection for a right ankle sprain on the basis that the evidence failed to show that the Veteran had either hypertension for VA purposes or a right ankle condition.  An appeal was not filed within a year of the decision.

2.  Official records relevant to the claim for hypertension existed prior to the determination of the claim for hypertension but were not previously considered.  

3.  Evidence received since the December 2002 rating decision relating to the right ankle sprain is cumulative of evidence previously considered and fails to raise a reasonable possibility of substantiating the claim of service connection for a right ankle sprain.  

4.  It is not shown that any current left ankle condition was incurred in or caused by active service.

5.  It is not shown that any current low back condition was incurred in or caused by active service.

6.  Tinnitus is not etiologically related to noise exposure sustained in active service.

7.  The Veteran's bilateral SNHL was not manifest during active service, or within the first post-service year, and is not shown to be otherwise related to his active service.

8.  Gastritis has been manifested by subjective complaints of recurrent midepigastric distress that is not severe, relieved by standard ulcer therapy; incapacitating episodes and considerable impairment of health are not shown.  


CONCLUSIONS OF LAW

1.  A December 2002 rating decision denying service connection for hypertension and service connection for a right ankle sprain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  3.156(b), 20.1103 (2014).

2.  Service records existed prior to the December 2002 decision relevant to the claim for hypertension and have since been associated with the file, and the claim of service connection for hypertension is reconsidered.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§  3.156(c) (2014).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right ankle sprain, and the claim is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156(b), 3.159 (2014).

4.  The criteria for service connection for low back pain, claimed as lumbar spine arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, (West 2014); 38 C.F.R. §  3.303 (2014).

5.  The criteria for service connection for a left ankle sprain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, (West 2014); 38 C.F.R. §  3.303 (2014).

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§  1110, 1131, 5107, (West 2014); 38 C.F.R. §  3.303 (2014).

7.  The criteria for service connection for bilateral SNHL have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.385 (2014).

8.  The criteria for an initial rating in excess of 10 percent for gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.20, 4.114, Diagnostic Code (DC) 7307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen a Prior Claim
Legal Criteria

Before deciding the substantive question of service connection, the question of whether new and material evidence has been received to reopen the above claims for hypertension and right ankle sprain must first be addressed by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed). Cir. 2001)(reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)(reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis ends.  Therefore, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed unless new and material evidence is presented or secured with respect to the denied claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014).  If so, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Together, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).  The Court has interpreted the language of section 3.156(a), as establishing a low threshold for what is considered new and material evidence, viewing the phrase as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For purposes of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Notwithstanding the requirements of section 3.156(a) above, at any time after the VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).

Reopening a claim of service connection for hypertension

An unappealed December 2002 rating decision denied service connection for hypertension on the basis that hypertension was not diagnosed in service or within one year following active service.  That decision is final.  38 U.S.C.A. § 7105.  
In order to reopen the claim, new evidence not previously considered must raise the possibility of showing that the Veteran had hypertension during a period of active service.  Alternatively, the claim may be reconsidered based on the availability of service department records that existed at the time the claim was decided but were not previously considered.  38 C.F.R. § 3.156(c).

In this case, in November 2012, the Veteran submitted evidence with his substantive appeal in the form of a list of active duty paid points.  Such data was available from official service department databases at the time of the original appeal, but was not considered in connection with the denial of his claim for hypertension.  While the RO in Waco then considered the new evidence with respect to the other issues on appeal and issued a supplemental statement of the case (SSOC) in April 2014, it did not consider the new information in the context of the claim for hypertension which, for that issue, was relevant.  

The paid points list indicates annual active duty periods of service, but does not establish monthly periods of service.  As there is evidence in the claims file that the Veteran received a diagnosis of hypertension during either 1995, 1997, or 1999, the Veteran's claim of service connection for hypertension revolves in part around consideration of the timing of diagnosis, such information is relevant to a determination of service connection.  Therefore, pursuant to section 3.156(c), the Board will reconsider the claim of entitlement to service connection for hypertension and remand it to the AOJ for further consideration in accordance with remand instructions herein.  Id.

Reopening claim for residuals of a right ankle sprain

In 2002, the Veteran filed a claim for service connection for residuals of a right ankle sprain that occurred in November 1979.  An unappealed December 2002 rating decision denied service connection on the basis that while an x-ray of the right ankle was taken in November 1979, suggesting he had injured the right ankle, there was no evidence of a chronic right ankle disability during service or currently.  That decision is final.  38 U.S.C.A. § 7105.  

In order to reopen the claim, new and material evidence must have not been previously considered and must relate to an unestablished fact necessary to substantiate the claim.  In 2009, the Veteran filed a claim for service connection for "bilateral ankle sprain" (the left ankle is discussed below).  However, he has provided no additional assertions concerning the right ankle; rather, his arguments have focused on the left ankle.  Despite his claim for the right ankle, he stated in January 2014 that the RO mistakenly discussed his right ankle when it was his left ankle that was injured.  To date, no pertinent new and material evidence has been offered to substantiate the claim and the claim cannot be reopened at this time.  None of the additional evidence shows diagnosis of a right ankle disorder.


II. Claims for Service Connection
Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time following service, including arthritis and hearing loss. 38 U.S.C.A. §§ 1110, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  The claimed disorders of lumbar spine arthritis and SNHL are "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2014).  Therefore, the presumptive service connection provisions of 38 C.F.R. section 3.303(b) apply as to those claims and must manifest to a compensable degree within one year of separation from service for the presumption to apply.  38 C.F.R. § 3.307; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (d).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to Veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring). Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in the line of duty during ACDUTRA or from an injury incurred in the line of duty during INACDUTRA.

As noted above, while arthritis or hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service, this presumption does not apply to periods of ACDUTRA and INACDUTRA. See 38 U.S.C.A. § 1112. Therefore, with respect to whether this chronic disability manifested within one year of separation, this presumption does not apply to the Veteran's periods of ACDUTRA or INACDUTRA.

Service connection for left ankle sprain

As noted above, the Veteran initially filed a claim for the right ankle.  Then, he filed a claim for both ankles, asserting that he incurred "severe torn ligaments and a fracture" of the left ankle - not the right ankle - in the summer of 1980.  

A review of STRs show that on November 27, 1979, the Veteran's right ankle was x-rayed.  The STR noted a history of a left ankle sprain, but no trauma.  There is reference to a cast in December 1979, when the Veteran requested that it be removed although it had not been worn for the recommended 4 weeks.  It is not directly stated that the cast referred to the right ankle, but as x-rays were taken of the right ankle in November 1979, the Board assumes the notation referred to the right ankle.  There are no other references to left ankle injuries or x-rays reported in 1980, or at any other time during either active duty or reserve duty.  

In March 2014, the Veteran was afforded a VA orthopedic examination to evaluate his left ankle condition. At that time, he reported he had an inversion injury of the left ankle around 1980 while running, and was treated conservatively.  A few days later, he reported running and injured the ankle again, that time diagnosed as a stress fracture and ligament injury that was casted for 6 weeks.  He had no surgery on the ankle.

Currently, he experiences lateral pain in the ankle which increases with standing, walking and running.  He does not take medication for it, and wears boots and uses a brace with low top shoes.  It does not interfere with his work.  An x-ray taken at that time showed minimal degenerative change with a tiny osteophyte anteriorly about the tibia near the tibiotalar joint.  There was no evidence of fracture or joint space narrowing, and normal ankle mortise, bone density, trabecular pattern, and soft tissue.

The examiner reviewed the Veteran's claims file and indicated it was less likely than not that the Veteran's current left ankle condition was caused by or the result of the Veteran's active service.  He based his opinion on the fact that he was unable to find a history of left ankle injury in service, but right ankle injury was noted.  A reserve duty physical conducted in February 1984, was normal and no history of a 1980 left ankle injury was noted.  Reserve physicals from 1988 to 1991 also indicated no left ankle condition.  The 1993 reserve physical mentions a left ankle injury in 1978, but it was more likely than not that this notation referred to the Veteran's 1979 right ankle injury as that was the only one noted in the STRs.

The Veteran has reported that he injured his left ankle during service in approximately 1980, and was evaluated by a Navy physician at the Naval Hospital in New Orleans, Louisiana.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran is competent to report his injury and the pain associated with it.  However, his statements are not entirely credible.  Despite claiming he fractured his left ankle during service, he completed reports of medical history during his Reserve duty in 1984, 1987, 1988, 1989 (this form also showed a denial of painful joints, weakness, or lameness), and 1991 wherein he denied ever having bone or joint deformity, or history of broken bones.  An annual physical examination was performed on May 8, 1993.  On the accompanying report of medical history, the Veteran reported a history of broken bones, and the examiner noted he had fractured his left ankle in 1978, "no sequelae."

X-rays from the March 2014 VA examination showed no evidence of a fracture or dislocation, but there were minimal degenerative changes.  However service connection is not warranted for the following reasons.  Assuming the history of left ankle sprain on the November 1979 x-ray request for the right ankle is accurate, that request also noted no trauma, so there is no substantiation of the Veteran's claim that the left ankle was fractured.  There is no medical evidence relating any current left ankle disability to a service injury; in fact, the medical opinion was the opposite.  Finally, there is no believable evidence that the Veteran suffered any chronic symptoms with respect to the left ankle considering he denied such for almost two decades of Reserves service, and absolutely no treatment for the left ankle was shown during his Reserve service.  Further supporting the conclusion that he had no chronic left ankle symptoms is the fact that his first claim with VA was for the right ankle, and he did not claim the left ankle until many years later.

As there is no other evidence to substantiate service connection for a left ankle sprain, the claim must be denied at this time.  Should the Veteran obtain any evidence that tends to substantiate his claim, he is encouraged to submit it for a re-evaluation of the claim.



Service connection for lumbar spine arthritis

The Veteran has asserted that his current diagnosis of lumbar spine arthritis was caused by his time in active service.  He stated the condition was diagnosed by a military physician during his active duty period, and that it was caused by doing sit-ups as part of his military physical fitness training requirements.  The Veteran was denied service connection for lumbar spine arthritis because although low back pain was noted during service, there was no evidence of a chronic low back disability shown by STRs or demonstrated by evidence following service.

A review of the Veteran's STRs shows that on October 7, 1975, he reported mild low back pain for the past two and a half weeks with no apparent cause.  The examiner concluded it was a mild back strain and it was treated conservatively.  Service treatment records do not reflect the Veteran sought any additional treatment for his back symptoms during active duty service.

The Board has considered that the Veteran reported he was diagnosed with arthritis during his active duty service.  Arthritis of the lumbar spine is a chronic disease under 38 C.F.R. § 3.309(a) and accordingly if arthritis was shown as such in service, then subsequent manifestations of arthritis may be service connected.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  As a lay person, the Veteran may be competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran's lay statements relating an in-service diagnosis of arthritis may be sufficient to establish in-service occurrence of a chronic disease.  However, the contemporaneous evidence, including subsequent lay statements from the Veteran, contradict his assertions of an in-service diagnosis of arthritis.  

Specifically, the Veteran's spine was found to be normal on numerous subsequent examinations conducted both during his active duty service and additional service in the reserves, including examinations dated March 1978, February 1984, March 1987, September 1988, March 1989, March 1991, May 1993, and May 1998.  Moreover, on the report of medical history accompanying the reports dated February 1984, March 1987, September 1988, March 1989, March 1991, May 1993, and May 1998 the Veteran himself specifically denied experiencing arthritis or recurrent back pain on each occasion.  Therefore, the Veteran's contemporaneous lay statements made during the course of medical treatment denying a diagnosis of arthritis provides probative evidence against his assertions of an in-service diagnosis.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

Moreover, in his May 2010 written notice of disagreement, the Veteran clarified his first diagnosis of arthritis was confirmed by the Oschner Clinic.  However, medical records from the Ochsner Medical Center reflect the Veteran was provided with an x-ray of his spine in July 2001, several years after his separation from active duty service.  Because the Veteran denied any diagnosis of arthritis on several occasions during and shortly after his active duty service, and his statement made in the course of seeking benefits points to medical treatment received nearly a decade after his separation from active duty service, the Board finds the Veteran's lay statements are not sufficient to establish an in-service manifestation of arthritis.  38 C.F.R. § 3.303(b).  Accordingly, service connection based on a chronic disorder is not available.  Id.

Based on all the foregoing, although the Veteran sought medical treatment for back pain during his active duty service, the evidence does not establish he developed any recurrent back disorder during his active duty service.  

As discussed, in July 2001 the Veteran received a lumbar spine x-ray at the Ochsner Medical Center.  The results of the x-ray showed a slight degree of degenerative changes.  Disc spaces were essentially well maintained and no acute fractures of bone destruction was seen.  No diagnosis was given at that time.

In June 2011, the Veteran was afforded a VA lumbar spine examination.  The examiner reviewed the Veteran's service history and noted the single episode of mild back pain noted on October 7, 1975.  He found no further incidences of recurrent low back pain in STRs.  The Veteran reported that he had onset of low back pain since the mid 1970's, which had occurred intermittently over the past several years on a daily basis.  The pain was described as the lower lumbar segment bilaterally, and in the midline it was worse on the right side than the left.  The Veteran did not have radicular radiation of paresthesias or pain into his lower extremities, no prior surgeries on his lower back, and did not use a back brace or assistive devices for ambulation.  He reported that standing or walking longer than 30 minutes caused his pain to increase, as well as while bending and lifting.  He did not take prescribed medication for his back pain, but reported being seen at a clinic in New Orleans in the 1980's with a diagnosis of arthritis of his lower back.  The Veteran reported one episode of emergency room visit for treatment where he was given an injection.  He has no incontinence, no history of neoplasms, and no hospitalizations.  He reported working at a gas plant and engaged in both sedentary work and walking around the plant which he was able to tolerate.  He has had episodes on a weekly basis when he is unable to perform all his duties and only does sedentary work on those days.  He had no work loss due to his low back pain.

An x-ray of the Veteran's spine showed no bone, joint or soft tissue abnormalities.  On physical examination, the examiner observed that the Veteran experienced some tenderness over the bilateral lower lumbar segment in the paraspinal musculature, which was worse on the right than the left side.  There was no spasm or gross deformity of the spine noted.  The examiner rendered a diagnosis of lumbar myofascial syndrome which was less likely as not to have been caused by and the result of active service.  He stated that the STRs did not indicate a chronic or recurrent low back problem.  The Veteran was noted to have had periodic physicals associated with his reserve status, including 1987, 1988, 1991, and 1993, none of which contained reports of low back problems.  No x-rays were found in STRs, and the 1975 episode noted in the STRs specifically indicated that no x-ray was taken at that time.  The examiner further stated that there was inadequate evidence to support a diagnosis of chronic or recurrent low back pain from a single episode documented while the Veteran was on active duty.  The x-ray taken at the time of the examination revealed no evidence of degenerative disease of the lumbar spine or diagnosis of lumbar spine arthritis.  No evidence of lumbar spine arthritis was found in STRs.  Because this examiner's report provides a clear negative nexus opinion supported by a complete rationale, this report provides probative evidence against the Veteran's appeal.

The claims file has been carefully reviewed and considered, but does not include any medical opinion relating the Veteran's current back disorder to his active duty service.  In January 2014, the Veteran submitted a statement in support of his claim, stating that arthritis of the lower back, diagnosed by a military physician during his active duty period, was caused by years of doing sit-ups during physical fitness training.

While the Veteran clearly is competent to report complaints of low back pain, he is not competent to draw a complex medical conclusion as to the cause of his low back pain from active duty service primarily in the 1970s.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Instead, in this case, the competent and credible medical and STR evidence do not attribute the low back condition to active service, as discussed above

Accordingly, based on the competent medical evidence and STRs, the claim must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service connection for tinnitus

The Veteran asserts he has a current diagnosis of tinnitus, and that he has experienced tinnitus since service due to noise exposure from firearms.  The Veteran's DD Form 214 indicates that his military occupational specialty was ground supply officer.

The Board notes that the Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board finds the Veteran's lay testimony is sufficient to establish a current diagnosis of tinnitus.

Additionally, the Court has also specifically held that tinnitus is an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) and therefore a chronic disease under the VA regulations.  Fountain v. McDonald, No. 13-0540 __ Vet. App.  __, 2015 WL 510609, at *12 (Vet. App. Feb. 9, 2015); Walker v. Shinseki, 708 F.3d 1331, 1339-40 (Fed.Cir.2013).  Accordingly, service connection may be established if manifestations of his tinnitus were shown in service, or tinnitus became manifest to a degree of 10 percent within one year after his separation from active duty service.  38 C.F.R. §§ 3.303, 3.307.  

However, as will be discussed, the evidence does not establish the Veteran's currently diagnosed tinnitus manifest during service or within one year of his separation from active duty service.

First, service treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of symptoms of tinnitus during active duty service.   Instead, a review of the Veteran's June 1972 examination for Officer Candidate School indicated normal ears and drums on clinical evaluation.  There was no statement or evidence of preexisting tinnitus or hearing issues.  Subsequent examinations dated June 1973, December 1973, and March 1978 also indicated normal hearing and drums on clinical evaluation.  STRs contain no notes or complaints that refer to any hearing related conditions, and no observations of tinnitus or ear pain or discomfort.    The Veteran's medical examinations conducted during his reserve duty from the period 1984 to 1999 contain no reports of tinnitus or hearing issues.  

Most notably, on a March 1989 officer physical examination questionnaire the Veteran specifically denied experiencing any ringing in his ears.  The Board may properly assign more probative value to lay statements made for treatment purposes than subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Accordingly, the Board finds the Veteran's contemporaneous statements denying ringing in his ears provides probative evidence against his assertion, made for compensation purposes, that his tinnitus began in 1975.

In February 2003, the Veteran was evaluated at Tulane University Hospital in connection with a claim for vertigo.  At that time, he reported ringing in his left ear, described as high pitched and somewhat pulsatile.  It was noted he had significant noise exposure history in the gas production plant where he worked, but had no recent audiograms except screening audios at his job as a gas plant operator.  

On October 9, 2009, the Veteran was afforded a VA audiological evaluation.  In addition to testing for hearing, the Veteran was asked questions about his tinnitus.  He stated he had constant ringing in both ears, more pronounced in the right ear, and that it began in 1975.  The Veteran did not assert that a specific event caused his tinnitus, but that it was due to noise exposure from firing rifles during training exercises while working as a logistics officer.  He denied any significant non-military occupational or recreational noise exposure from working as a control room operator at the gas production plant.

On October 23, 2009, the audiology evaluator from the earlier evaluation reviewed the claims file along with the results of the audiological evaluation, and noted the Veteran's service examinations showed audiometric thresholds within normal limits, with no complaints of tinnitus noted in STRs.  Based on a review of the STRs, personal interview, and audiometric testing, the evaluator opined that the Veteran's tinnitus was less likely than not a result of noise exposure during military service, providing evidence against the Veteran's appeal.

The Veteran has received limited medical care at the Dallas VA Medical Center (VAMC).  VA treatment records provide no indication that the Veteran reported that his tinnitus began during active service, nor have any treatment providers indicated that his tinnitus is etiologically related to active service.

In sum, based on the limited evidence in the file, the Veteran's report of tinnitus cannot be associated with his active service.  The STRs show no complaints of or treatment for tinnitus or other hearing issues, and the Veteran specifically denied experiencing ringing in his ears in March 1989.  The VA audiological evaluation concluded that it was less likely than not that the tinnitus was caused by, or the result of, noise exposure encountered during military service, and the claims file does not include any medical opinion to the contrary.  Finally, Tulane records note ringing only in the left ear, contradicting reports that he experiences continuous bilateral tinnitus since 1975.  The report also noted significant occupational noise exposure, which also contradicts the Veteran's statement that he did not have occupational noise exposure.

Accordingly, there is no evidence that ties the Veteran's tinnitus with his active service and service connection must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service connection for bilateral SNHL

The Veteran asserted he is entitled to service connection for bilateral SNHL due to noise exposure during active service as a result of not wearing hearing protection during firearms training.  The diagnosis of a disability is required before it can be evaluated for service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2014); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). At this point, the competent medical evidence has established a diagnosis of bilateral SNHL for VA compensation purposes based on a word recognition score of 92 percent, bilaterally.  38 C.F.R. § 3.385.  However, it is not found to be related to active service.

Evidence of record at the time of the April 2010 rating decision included the Veteran's periodic physical evaluations, STRs, including both active and reserve duty records, VA audio evaluation dated October 9, 2009, and February 2003 audio evaluation opinion from Tulane University Hospital.  

The Veteran has had a number of audiometric evaluations conducted over his years of active and reserve duty, none of which indicate hearing loss for VA purposes.  For example, a review of the Veteran's STRs showed that in December 1973, his clinical evaluation revealed normal ears and drums.  Audiological evaluation revealed puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
20
LEFT
15
5
5
X
20

More recently, in May 1998, clinical evaluation also revealed normal ears and drums.  Audiological evaluation puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
X
25
LEFT
10
10
15
X
25

Speech recognition scores were not recorded at the time of these audiological evaluations.  The evaluations revealed a mild shift in hearing but no hearing loss for VA purposes.  

The Veteran was afforded a VA audiological evaluation on October 9, 2009.  At that time he reported in-service noise exposure and denied significant noise exposure in his occupation as a gas plant operator.  Audiological evaluation puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
20
LEFT
5
10
20
15
20

Average puretone thresholds were 15 for the right ear and 16 for the left ear.  
Speech audiometry revealed speech recognition ability of 92 percent bilaterally.  The examiner noted hearing within normal limits in the 250 - 6000 Hertz range, sloping to moderate hearing loss in the 8000 Hertz range.  Tympanograms were within normal limits bilaterally, and acoustic reflex test results were unremarkable.  
An addendum to the 2009 VA audiological evaluation was obtained in February 2010, to offer an opinion as to the etiology of the Veteran's hearing loss based on the word recognition scores of 92 percent.  The examiner reviewed the claims file at that time and stated that the Veteran's hearing was within normal limits during active service with no significant threshold shifts.  Therefore, the examiner concluded that the Veteran's hearing loss in the 8000 Hertz range and word recognition scores of 92 percent were not related to his military service.  It was also noted that the Veteran's claimed acoustic trauma was not conceded in this case, based on his military occupational specialty. 

As discussed under the Veteran's claim for tinnitus, the Veteran was seen at Tulane University Hospital in February 2003 for complaints of vertigo and tinnitus.  At that time, the Veteran reported significant noise exposure history in the gas plant environment where he worked.  He reported not having recent audiograms except for regular screening audiograms at his job.  An audiogram was conducted the results of which were reported to reveal symmetric mild sensory neural hearing loss and speech discrimination was normal at 5 right and 5 left.  His word discrimination scores were 100 percent bilaterally.  The specific word recognition test utilized was not indicated in the report and, therefore, test results are invalid for VA purposes.  Tympanograms revealed somewhat retracted right tympanic membrane and mildly retracted left tympanic membrane.

While the Veteran meets the VA hearing loss threshold based on word recognition scores, the October 2009 VA audiological evaluation results show that any hearing loss associated with the word recognition score of 92 percent was not attributed to service.  The evaluator concluded this based on no evidence of hearing loss in service or within one year following service.  Additionally, while the Veteran denied any occupational noise exposure during the VA audiological evaluation, treatment records from Tulane University Hospital noted reports of significant noise exposure history in the gas plant where he worked over a number of years, to the extent that he received regular work-related audiology screenings.  This inconsistency weighs against finding that the Veteran's hearing loss was due to his active military service.

Accordingly, service connection for bilateral hearing loss disability must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. at 53-56.

III. Increased Rating

Initial disability rating in excess of 10 percent for gastritis

In rating decision dated April 2010, the Veteran was granted service connection for gastritis and assigned an initial 0 percent disability rating.  The Veteran appealed.  By rating decision dated April 2014, the Veteran was granted an increase of 10 percent for his gastritis symptoms. There is no indication that the Veteran was satisfied with this determination, and the appeal continues.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.

The rating schedule provides a specific diagnostic code for manifestations of hyper trophic gastritis under DC 7307.  38 C.F.R. § 4.20 (2014).  After reviewing the rating criteria for gastritis, DC 7307 is appropriate as it effectively addresses the Veteran's complaints and symptomatology.  

In order to warrant a higher rating under DC 7307, the evidence must show the following:

* Chronic gastritis, with multiple small eroded or ulcerated areas, and symptoms (30%);  
* Chronic gastritis, with severe hemorrhages, or large ulcerated or eroded areas (60%).

The current 10 percent rating anticipates the symptoms for the 30 percent rating but of less severity.  While the evidence shows that the Veteran has complained of recurrent epigastric distress, he is not shown by endoscopy to have multiple small eroded or ulcerated areas.

The Veteran's STRs reflect that the Veteran experienced continuing episodes of gastric pain beginning in June 1977.  He reported dull aching mid-epigastric pain which was relieved by drinking milk.  He did not take antacids or other medication.  On physical examination, there were no masses felt, pain in the mid and lower epigastric area which increased on palpitation.  The diagnosis was hypergastric acidity, and was treated with Mylanta and rest.  In June 1978, the Veteran complained of mid abdominal pain over the preceding two years.  He described his current diffused midabdominal pain as a burning sensation which he treated with Maalox.  He did not experience nausea or vomiting.  At this time, he was referred to the Army hospital rule out a possible ulcer.  

Following service, in July 2009, the Veteran was seen at a private surgery center for a diagnostic esophagogastroduodenoscopy to rule out peptic ulcer versus gastritis.  Based on test results, the Veteran was diagnosed with epigastric abdominal pain and moderate diffuse nonerosive gastritis.  In July 2011, the Veteran was seen at the Dallas VAMC with complaints of chronic gastritis, that he was experiencing a burning sensation in his stomach and had been having flare-ups for two months.  At that time, he requested stronger medication.  In May 2013, during a VA examination, the Veteran reflected again that he experienced midepigastric burning sensation which flared a few times per month, and had been ongoing since the 1970's.  The Veteran stated he required continuous medication for the condition, diagnosed as diffuse, nonerosive gastritis.  Symptoms were noted to not be severe, with frequency of episodes recurring four or more times per year lasting less than 1 day.  The abdominal pain was relieved by standard ulcer therapy.  He did not report incapacitating episodes due to signs or symptoms of the stomach or duodenum condition.  He had no other conditions or physical findings due to his gastric condition.  There were no periods of incapacitation, and he had not lost any work time over the past 12 months due to gastritis.  The May 2013 examination provided the basis for increasing the rating from 0 to 10 percent but does not support a rating in excess of 10 percent.

The Board has considered rating the Veteran's gastritis under other diagnostic codes which could be more beneficial to the Veteran, including DC 7306, for ulcers.  However, the diagnosis of peptic ulcer was specifically ruled out in 1978, and the diagnosis of gastritis was more recently confirmed by upper endoscopy dated July 2009, and the May 2013 GI examination..  The examiner also noted that the disability did not impact on the Veteran's ability to work providing further indication that considerable impairment of health was not shown to warrant a higher rating.

In sum, the Board finds that a higher rating in excess of 10 percent for symptoms of gastritis is not warranted at this time.  Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating.



Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding by the RO or Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).  See also Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014)(referral for extra-schedular rating based upon the combined effects of multiple service-connected disabilities, when such presents disability not captured by the schedular rating criteria).

In this case, the evidentiary record does not show any manifestations or functional impairment due to the Veteran's gastritis symptoms that are not encompassed by the scheduler criteria.  Additionally, as the Veteran is only service-connected for one disability, gastritis, there are no combined effects to consider in this case.  Accordingly, referral for extra-schedular consideration is not warranted. 

There also is no evidence suggesting that the Veteran's gastritis symptoms make him unable to secure or follow a substantially gainful occupation, and the Veteran specifically stated as such.  Therefore, the record does not directly or indirectly raise a claim for total disability rating based upon individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



IV. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated September 2009 and November 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006). 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), VA outpatient records, and private treatment records are contained in the Veteran's claims file.  

With regard to VA's duty to assist in the development of the claim, the VA has made all reasonable efforts to obtain relevant records and evidence, including the Veteran's service treatment records (STRs) and post-service VA treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Based on statements by the Veteran, the VA requested and obtained medical treatment records from the Ochsner Medical Center and Tulane University Hospital.  

The Board notes that the Veteran was provided comprehensive VA examinations for lumbar spine, gastritis, an orthopedic examination for his ankle conditions, and audiological evaluations for bilateral SNHL and tinnitus.  The VA examinations were conducted in conjunction with a review of the Veteran's claims file and document the nature and etiology of the Veteran's claimed conditions.  Therefore, the Board finds the VA examinations adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Reconsideration of a claim of service connection for hypertension, to that extent, is granted.

New and material evidence has not been received to reopen a claim of service connection for a right ankle sprain, and the claim is not reopened.

Entitlement to service connection for a left ankle sprain and/or fracture is denied.

Entitlement to service connection for low back pain, claimed as lumbar spine arthritis, is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral SNHL is denied.

Entitlement to an initial increased rating in excess of 10 percent for gastritis is denied.


REMAND

The Board finds that additional development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for hypertension and service connection for diverticulitis.

The Veteran has claimed that he began receiving treatment for hypertension at various times during service.  Records from Ochsner Medical Center indicate he was seen in July 1999, for increased blood pressure but did not have a formal diagnosis of hypertension at that time.  He was prescribed medication to control what was viewed as a possible temporary increase in blood pressure.  While it is helpful to have evidence in the form of a list of active duty paid points, it does not establish the month in which active duty credits were earned to determine if the Veteran had ACDUTRA at that time for service connection.  Therefore, the Veteran's personnel records should be obtained and associated with the claims file in order to establish dates of ACDUTRA, and to verify whether he was on active duty at the time his hypertension was established, whether it was in 1999 or other year.  The Board again notes that a SSOC was not issued with respect to the Veteran's claim for hypertension following the submission of the paid points list.

In its rating decision dated April 2010, the RO concluded that the Veteran's diverticulitis was not related to active duty service because diverticulitis was not diagnosed or treated while in active service.  The RO also concluded that it was not due to exposure to drinking water at Camp LeJeune as there was no general scientific evidence establishing a link between the two. 

The "Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154", recognizes 15 medical conditions that are directly related to exposure to drinking water contaminated with chemicals known as volatile organic compounds (VOCs), including certain cancers, fertility, and neurobehavioral effects.  38 U.S.C.A. § 7105 (2014).  Diverticulitis is not listed among the severe medical conditions.  Nevertheless, the Veteran asserts that he suffered with diverticulosis during active duty service, and cited to numerous visits to the medical clinic for stomach and intestinal problems.  He currently has a diagnosis of diverticulitis.  The Board notes that VA Fast Letter 11-03, revised January 28, 2013, sets forth guidance for a VA agency of original jurisdiction as to the processing of claims in which it is alleged that disability is due to contaminated drinking water at Camp Lejeune.  While the Veteran was not diagnosed with diverticulitis during service, the Veteran did experience considerable stomach and possibly intestinal related symptoms that cannot be medically ruled out as not associated with diverticulitis without a VA examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's Service Personnel Records and associate them with the claims file, establishing dates for ACDUTRA and/or INACDUTRA.

2.  The RO should schedule the Veteran for a VA examination to evaluate the nature and etiology of the Veteran's diverticulitis.  The claims file must be made available to and reviewed by the examiner with particular attention paid to complaints of symptoms associated with gastritis and intestinal issues during service.  All tests and studies deemed necessary by the examiner should be performed.

After the examination and review of the claims file, the examiner is asked to provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diverticulitis was due to the Veteran's active service, to include exposure to contaminated drinking water at Camp LeJeune.

Complete rationale for all opinions expressed must be provided.

3.  After completing the VA examination and any other development deemed necessary, the RO should readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


